DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-10, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rentschler et al.
Rentschler et al (Figs. 2, 2a, 4; col. 2, lines 8-14, 26-50; col. 3, lines 3-5; col. 9, lines 1-27, 40-58; col. 13, lines 8-12) disclose a tray for use within a mass transfer column including a perforated tray deck (46) having an inlet area immediately below an 
Rentschler et al also substantially disclose applicant’s invention as recited by instant claims 6, 7, 10, 13-17, 19, and 20, except for the downcomer being formed by pipe segments, as recited by instant claims 6 and 13, each of the baffle walls abutting the column shell at one end and being spaced away from the shell at the other end, as recited by instant claim 10, and the liquid flow rate being specifically stated as less than 25 gpm/ft of flow path width, as recited by instant claim 15, or the liquid flow rate being specifically stated as less than 10 gpm/ft of flow path width, as recited by instant claims 16 and 20.  It should be noted that the reference does specifically teach the downcomer 
It is also noted that the downcomers of the reference device have an upper horizontal portion and a lower vertical portion making up the overall downcomer structure (see Fig. 2a).  As such it would have been obvious for an artisan at the time of the filing of the application, to construct the downcomers, as defined by instant claims 6 and 13, from separate horizontal and vertical pipe segments, since such would be easier and less expensive to assemble than it would be to create the stepped downcomer construction from a single unit of material. 
Furthermore, with regard to instant claim 10, constructing each of the baffle walls having an abutting end and a spaced away from the shell end would have been an obvious choice of design for an artisan at the time of the filing of the application, in view of Rentschler et al, when considered in light of the general state of the art at the time that the application was filed.
Lastly, with regard to the chosen liquid flow rates across the tray deck, as set forth by instant claims 15, 16, and 20, the reference clearly teaches flow rates within the realm of those as set forth by the instant claims, albeit without reference to the flow path width across the tray deck.  In any event, it would have been obvious for an artisan at the time of the filing of the application, to optimize the liquid flow rate across the tray deck relative to the flow path width, in view of Rentschler et al, since such would have .
5.	Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rentschler et al as applied to claims 1, 2, 6-10, 13-17, 19, and 20 above, and further in view of Alzner et al ‘128.
Rentschler et al as applied to claims 1, 2, 6-10, 13-17, 19, and 20 above substantially disclose applicant’s invention as recited by instant claims 4, 5, 11, and 12, except for the tray decks being equipped with valve means, in particular floating valves.  Rentschler et al does teach a typical sieve tray deck through which the gaseous component passes through the tray deck through small apertures, the apertures being sized such that liquid will not readily weep through the tray deck apertures at low gas flow rates.
Alzner et al ‘128 (paragraph [0054]) discusses the well known concept of providing perforated contact trays with various exchange elements, such as chimney bells, bubble caps, valves, or sieve holes of a sieve tray, to optimize the efficiency of contact between the phases during operation of the device.  It is also notoriously well known within the art to choose a specific exchange element, such as those listed above, based upon the flow rates, pressures, viscosities and surface tensions of the materials being contacted on the perforated tray decks, the goal to avoid liquid flooding, excessive pressure drop or gas short circuiting with respect to the contact areas of the perforated tray decks.  Wherein Alzner et al ‘128 has equated various exchange elements, such as sieve holes within sieve trays and valves on a valve tray, it would have been obvious for an artisan at the time of the filing of the application, to modify the .
Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 2, 8, and 9 have been considered but are moot because the new ground of rejection (103 vs. the previous 102 rejection) was necessitated by applicant’s amendments to the claims, specifically the addition of the language directed to the inlet area and the outlet being located at the same end of the tray deck.
7.	Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. With regard to the serpentine path argument vs. the circuitous path taught by the Rentschler et al reference, such is not persuasive for the reasons as specifically recited within the augmented rejection statement of paragraph 4 above.
8.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “said inlet area and said outlet are located diagonally opposite from each other at opposite ends of the tray deck”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
9.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.S.B/9-21-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776